Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended claims 1-25 (dated 05/27/2021) are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 1-21 in part and claim 22 (full embodiment) relate to a method of starch processing, comprising the steps of: (a) providing an amylase; (b) providing a surfactant; … wherein said surfactant is a nonionic surfactant… .
Group II. Claims 1-21 in part and claim 23 (full embodiment) relate to a method of starch processing, comprising the steps of: (a) providing an amylase; (b) providing a surfactant; … wherein said surfactant is an anionic surfactant… .
Group III. Claims 1-21 in part and claims 24-25 (full embodiment) relate to a method of starch processing, comprising the steps of: (a) providing an amylase; (b) providing a surfactant; … wherein said surfactant is an amphoteric surfactant… .
’ I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or
5) A product, a process specially adapted for the manufacture of said product and an apparatus or means specifically designed for carrying out the said process.
37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ I-III; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the 
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
The inventions listed as Groups’ I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: The identified inventions involve the technical feature of "a method of starch processing, comprising the steps of: (a) providing an amylase; (b) providing a surfactant; …". However, this feature cannot be accepted to constitute a special technical feature because it does not define a contribution over the prior art. Each of the documents (see references Vernon-Carter et al., Int. J. Biol. Macromol., 2018, Vol. 116: 715-720; Holberg., Colloid. Surfaces B: Biointerfaces, 2017, Vol. 18: 16-177… cited in ISA/210-ISR 237 dated 08/22/2019 and filed with the instant application) discloses or renders obvious the instant method; especially claims 1-21 and 23. 
Searching more than one of Groups’ I-III would represent a burden on the Office for the following reasons. A search of any one of the method, surfactant and the amylase/ amino acid sequences and their corresponding mutants of claim 13 (see requirement of sequence election below) would not encompass a search of any of the other amino acid sequences or vice versa. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their 
Election of Sequence
Groups’ I-III contains claims directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in claim 13, polypeptide sequences with SEQ ID NOs: 1-51 have specific structure and activities. The above products can be used exclusive of each other such that they do not share unity of invention under 37 CFR 1.475.
 Applicant is required under 35 U.S.C. 121 and 372 to elect up to 5 (five) polypeptide sequences from SEQ ID NOs: 1-51 in claim 13 i.e., up to 5 (five) specific SEQ ID NOs or a specific combination of SEQ ID NOs with the respective elected group for prosecution on the merits to which the claims are restricted. Note that this is a restriction requirement to sequence and NOT a species election. 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652